REVERSIBLE SHUNTS FOR OVERCHARGE PROTECTION IN POLYMER ELECTROLYTE MEMBRANE FUEL CELLS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 7/18/2022:
Claims 1 and 19 have been amended; claims 11 and 26-27 have been canceled. No new matter has been entered.
Previous non-elected claims 4-6, 12, 24, and 25 have been rejoined.
Previous rejections under 35 USC 112(b) and 103 have been withdrawn due to amendment.

Allowable Subject Matter
Claims 1-10, 12-25, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 16-19 were rejected under 35 U.S.C. § 112(b). Claims 1-3 and 7-10 were rejected under 35 U.S.C. § 103 as obvious over US 2014/0370414 Al to Schulz et al. in view of Chen et al., Electrochem. Solid State Lett. 7: A23-A26, (2004).
Applicant has amended claim 19 to correct for antecedent basis. Claims 16-18 now have antecedent basis after amendment of claim 1. As such, rejections under 35 USC 112(b) have been withdrawn.
Claim 11 was deemed allowable. The elements of claim 11 have now been incorporated into claim 1. As such, rejections under 35 USC 103 have been withdrawn. Claim 1 is an independent claim, therefore claims 1-10, 12-25, and 28 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729